Exhibit 10.2 CONTINGENT VALUE RIGHTS AGREEMENT THIS CONTINGENT VALUE RIGHTS AGREEMENT , dated as of January 8, 2016 (this “ Agreement ”), is entered into by and among RestorGenex Corporation, a Delaware corporation (“ Parent ”) and Computershare, Inc., a Delaware corporation, as Rights Agent (the “ Rights Agent ”). Preamble WHEREAS, Parent, Arco Merger Sub, LLC, a Virginia limited liability company (“ Merger Sub ”), and Diffusion Pharmaceuticals LLC, a Virginia limited liability company (the “ Company ”), have entered into an Agreement and Plan of Merger dated as of December 15, 2015 (the “ Merger Agreement ”), pursuant to which Merger Sub will merge with and into the Company (the “ Merger ”), with the Company surviving the Merger as a wholly owned subsidiary of Parent. WHEREAS, pursuant to Section 6.8 of the Merger Agreement, prior to the Closing Date (as defined in the Merger Agreement) and on the terms set forth herein, Parent has the right to issue, to the holders of record of CVR Eligible Securities (as defined below), a distribution of one CVR (as defined below) with respect to each CVR Eligible Security then issued and outstanding held by such holder. WHEREAS, on January 7, 2016 the board of directors of Parent authorized and declared a distribution of one CVR for each CVR Eligible Security outstanding at 4:01p.m. Eastern Time on the Record Date (as defined below), payable immediately prior to the Effective Time (as defined below); provided , that such distribution is contingent, and shall only become payable, upon the satisfaction or waiver of all conditions to the Merger set forth in the Merger Agreement and the occurrence of the time immediately prior to the Effective Time. WHEREAS, the parties have done all things necessary to make the CVRs, when issued pursuant to this Agreement, the valid obligations of Parent and to make this Agreement a valid and binding agreement of Parent, in accordance with its terms. NOW, THEREFORE, for and in consideration of the premises and the consummation of the transactions referred to above, it is mutually covenanted and agreed, for the equal and proportionate benefit of all Holders (as hereinafter defined), as follows: ARTICLE I DEFINITIONS Section1.1 Definitions. (a) For all purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires: (i) the terms defined in this Article have the meanings assigned to them in this Article, and include the plural as well as the singular; (ii) all accounting terms used herein and not expressly defined herein shall have the meanings assigned to such terms in accordance with U.S. generally accepted accounting principles, as in effect on the date hereof; (iii) the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Agreement as a whole and not to any particular Article, Section or other subdivision; (iv) unless the context otherwise requires, words describing the singular number shall include the plural and vice versa, words denoting any gender shall include all genders and words denoting natural Persons shall include corporations, partnerships and other Persons and vice versa; and (v) all references to “including” shall be deemed to mean including without limitation. (b) Capitalized terms used but not otherwise defined herein shall have the meanings ascribed thereto in the Merger Agreement. The following terms shall have the meanings ascribed to them as follows: “ Achievement Certificate ” has the meaning set forth in Section 2.4(a). “ Board of Directors ” means the board of directors of Parent. “ Business Day ” means any day other than a Saturday, Sunday or a day on which banking institutions in New York are authorized or obligated by law or executive order to remain closed. “ Change of Control ” means, with respect to any Person, the occurrence of any of the following: (i) the sale, lease, transfer or other conveyance, in a single transaction or in a related series of transactions, of all or substantially all of the assets of such Person; (ii) the acquisition by any other Person or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor provision), including any group acting for the purpose of acquiring, holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act), in a single transaction or in a related series of transactions, by way of merger, consolidation or other business combination or purchase, of beneficial ownership of 50% or more of the equity securities of such Person; (iii) any other Person or group (as defined in clause (ii)) being entitled to appoint or elect 50% or more of the board of directors (or equivalent body) of such Person; or (iv) the first day on which the majority of the board of directors (or equivalent body) of such Person or any of its direct or indirect parent companies then in office shall cease to consist of Continuing Directors. “ Common Stock ” means the common stock of Parent, par value $0.001 per share. “ Continuing Director ” means, as of any date of determination, any member of a board of directors (or equivalent body) of any Person who (1) was a member of such board of directors (or equivalent body) immediately following the consummation of the transactions contemplated by the Merger Agreement; or (2) was nominated for election or elected to such board of directors (or equivalent body) by a majority of the Continuing Directors (which, for the avoidance of doubt, includes directors elected or appointed pursuant to this clause (2) following the Merger) who were members of such board of directors (or equivalent body) at the time of nomination or election. 2 “ CVR Derivative Security ” means any security of Parent exercisable or convertible into Common Stock, the terms of which provide for an adjustment as to the number and kind of such securities in the event of any reorganization, merger, consolidation, recapitalization, liquidation, reclassification, stock dividend, stock split, combination of shares, rights offering, divestiture or extraordinary dividend (including a spin-off) or any other similar change in the corporate structure or shares of Parent. “ CVR Eligible Security ” means, as of the Record Date, (i) each outstanding share of Common Stock and (ii) each outstanding CVR Derivative Security. “ CVR Expiration Date ” means the fifth (5th ) anniversary of the date of this Agreement. “ CVR Payment Amount ” means, as of the date of the applicable CVR Payment Event, an amount in cash equal to the Net Proceeds received as of such date less the aggregate amount of any previous CVR Payment Amounts; provided , however , that with respect to any property other than cash received by Parent as Net Proceeds, such property will be either, as determined by the board of directors of Parent in its sole discretion within thirty (30) days of the receipt of such property, (i)valued in good faith by the board of directors of Parent and the value so determined will be treated as Net Proceeds as of the date such non-cash property was received by Parent or (ii)the non-cash property will be excluded from Net Proceeds until converted into or exchanged for or disposed of by Parent for cash; provided , further , that with respect to any CVR issued with respect to a CVR Derivative Security, the Holder of such CVR shall only be entitled to receive a pro rata share of CVR Payment Amounts paid with respect to CVR Payment Events occurring after the exercise or conversion of such CVR Derivative Security for or into Common Stock. For the avoidance of doubt, in no event shall the aggregate CVR Payment Amount be greater than $50 million. “ CVR Payment Date ” means the date that the CVR Payment Amount is payable by Parent to the Holders, which date shall be established pursuant to Section2.4. “ CVR Payment Event ” means the receipt by Parent or any of its subsidiaries of Net Proceeds; provided that the payment by Parent of Net Proceeds shall only be required to be made by January 10 of each year beginning January 1, 2017 through the CVR Expiration Date or the earlier termination of this Agreement pursuant to the terms hereof; provided , further , that if since the most recent CVR Payment Event but prior to the subsequent January 1 through the CVR Expiration Date or earlier termination of this Agreement, Parent has received an additional $18,600,000 in Net Proceeds, such receipt shall be a CVR Payment Event. For the avoidance of doubt, in no event shall the aggregate CVR Payment Amount be greater than $50 million. “ CVR Register ” has the meaning set forth in Section 2.3(b). “ CVR Registrar ” has the meaning set forth in Section 2.3(b). “ CVRs ” means the contingent value rights issued by Parent pursuant to the Merger Agreement and this Agreement. “ Effective Time " means the effective time of the Merger pursuant to the Merger Agreement. “ Exchange Act ” means the Securities Exchange Act of 1934, as amended. 3 “ Holder ” means a Person in whose name a CVR is registered in the CVR Register. " Net Proceeds " means the aggregate payments received after the Effective Time in connection with any RES-440 Transaction, less (i) the RES-440 Expense Amount and (ii)in the case of Net Proceeds received by a subsidiary which is not wholly owned by Parent, a percentage of such Net Proceeds equal to the percentage of the equity of such subsidiary not owned by Parent or its wholly owned subsidiaries; provided , that amounts placed in escrow or earn-out or other contingent payments in connection with a RES-440 Transaction will not be considered Net Proceeds unless and until (and only to the extent that) such amounts are released from escrow or otherwise paid to Parent (or any of its stockholders or affiliates); provided , further , that with respect to any RES-440 Transaction that occurs prior to the CVR Expiration Date, any such escrow, earnout or other contingent payments released or paid after the CVR Expiration Date will be deemed to be Net Proceeds, so long as such amount is actually received within two years of the CVR Expiration Date. “ Non-Achievement Certificate ” has the meaning set forth in Section 2.4(e). “ Notice of Objection ” has the meaning set forth in Section 2.4(f). “ Objection Period ” has the meaning set forth in Section 2.4(f). “ Officer’s Certificate ” means a certificate signed by the chief executive officer, president, chief financial officer, any vice president, the controller, the treasurer or the secretary, in each case of Parent, in his or her capacity as such an officer, and delivered to the Rights Agent. “ Permitted Transfer ” means: (i)the transfer of any or all of the CVRs (upon the death of the Holder) by will or intestacy; (ii)transfer by instrument to an inter vivos or testamentary trust in which the CVRs are to be passed to beneficiaries upon the death of the trustee; (iii) transfers made pursuant to a court order of a court of competent jurisdiction (such as in connection with divorce, bankruptcy or liquidation); (iv) if the Holder is a partnership or limited liability company, a distribution by the transferring partnership or limited liability company to its partners or members, as applicable; (v)a transfer made by operation of law (including a consolidation or merger) or in connection with the dissolution, liquidation or termination of any corporation, limited liability company, partnership or other entity; (vi) in the case of CVRs held in book-entry or other similar nominee form, from a nominee to a beneficial owner (through an intermediary if applicable), to the extent allowable, or (vii) a transfer from a participant’s account in a tax-qualified employee benefit plan to the participant or to such participant’s account in a different tax-qualified employee benefit plan or to a tax-qualified individual retirement account for the benefit of such participant. “ Person ” means any individual, corporation (including any non-profit corporation), general partnership, limited partnership, limited liability partnership, joint venture, estate, trust, company (including any limited liability company or joint stock company), firm or other enterprise, association, organization, entity or governmental entity. “ Record Date ” means January 7, 2016. “ Rights Agent ” means the Rights Agent named in the first paragraph of this Agreement, until a successor Rights Agent shall have become such pursuant to the applicable provisions of this Agreement, and thereafter “Rights Agent” shall mean such successor Rights Agent. 4 “ Rights Agent Fee ” means the fee of the Rights Agent to act in such capacity pursuant to the terms of this Agreement. “
